Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered January 4, 1991, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the appeal is held in abeyance, and the matter is remitted to the Supreme Court, Richmond County, for a reconstruction hearing to determine whether the defendant was present at that portion of the Sandoval hearing conducted on October 24, 1990; the Supreme Court shall file its report with all deliberate speed.
Because the record is unclear as to whether the defendant was present during that portion of the Sandoval hearing held *666on October 24, 1990, and because the decision rendered was not "wholly favorable” to the defendant, this case must be remitted to the Supreme Court for a reconstruction hearing to determine this issue (see, People v Odiat, 82 NY2d 872; People v Michalek, 82 NY2d 906; People v Favor, 82 NY2d 254; People v Dokes, 79 NY2d 656). Bracken, J. P., Miller, O’Brien and Altman, JJ., concur.